USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
DOC 4: ————
UNITED STATES DISTRICT COURT DATE FILED: 2/12/2020
SOUTHERN DISTRICT OF NEW YORK LY ROR
eeeeeweeneeeneeeeeeweeeeeeeew eee @ @ @ @ @ @ @ @ = xX
EMANUEL DELACRUZ, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED, . .
, Civil Action No.: 1-19-cv-09852-AT
Plaintiffs, NOTICE OF MOTION
Vv.
BED BATH & BEYOND INC.,
Defendant.
~----- eee eee eee eee ee eee ee ee eee X

PLEASE TAKE NOTICE THAT, upon the annexed Memorandum of Law in Support of
Plaintiffs Motion to Stay before the Honorable Analisa Torres, at the United States District Court
for the Southern District of New York, Daniel Patrick Moynihan, United States Courthouse, 500
Pearl St., Courtroom 15D New York, NY 10007. Plaintiff, Emanuel Delacruz hereby moves for

an Order Staying Discovery pursuant to FRCP 26 (c)(4).

Dated: New York, New York
February 11, 2020

DENIED. Discovery shall proceed as set out in the case management plan
and scheduling order. ECF No. 19. "Discovery should not be routinely
stayed simply on the basis that a motion to dismiss has been filed." Republic
of Turkey v. Christie's, Inc., 316 F. Supp. 3d 675, 677 (S.D.N.Y. 2018)
(internal quotation marks and citation omitted). In this case, discovery is

Respectfully Submitted,

GOTTLIEB & ASSOCIATES

By: s/Jeffrey M. Gottlieb

unlikely to be especially broad or burdensome; the Court finds that the delays Jeffrey M. Gottlieb, Esq
in litigation occasioned by a stay are not justified. Gottlieb & Associa tes

ee . . 150 East 18th Street
The Clerk of Court is directed to terminate the motions at ECF Nos. 23 and New York, NY 10003
24. Email: Jeffrey@gottlieb.legal

Phone: (212) 228-9795

SO ORDERED. Co Fax: (212) 982-6284

Dated: ee k ANALISA TORRES Attorneys for Plaintiffs
ew York, New Yor United States District Judge

 
